

Exhibit 10.20




FORTIVE CORPORATION DIRECTOR COMPENSATION


a20161231ex1020direct_image1.jpg
[a20161231ex1020direct_image1.jpg]a20161231ex1020direct_image2.jpg
[a20161231ex1020direct_image2.jpg]
Each non-management director receives:


•
An annual cash retainer of $100,000, paid in four, equal installments following
each quarter of service.

•
If a director attends more than twenty (20) Board and Board committee meetings
in aggregate during a calendar year, a cash meeting fee of $2,000 for each Board
and committee meeting attended during such year in excess of such threshold,
paid in aggregate following completion of such year.

•
An annual equity award with a target award value of $140,000, divided equally
between options and RSUs. The options are fully vested as of the grant date. The
RSUs vest upon the earlier of (1) the first anniversary of the grant date, or
(2) the date of, and immediately prior to, the next annual meeting of Fortive
shareholders following the grant date, but the underlying shares are not issued
until the earlier of the director's death or the first day of the seventh month
following the director's retirement from the Board.

•
Reimbursement for Fortive-related out-of-pocket expenses, including travel
expenses.



In addition, the Board chair receives an annual cash retainer of $92,500 and an
annual equity award with a target value of $92,500 (divided equally between
options and RSUs, as described above), the chair of the Audit Committee receives
an annual cash retainer of $20,000 and the chair of each of the Compensation
Committee and Nominating and Governance Committee receives an annual cash
retainer of $15,000, with all cash retainers paid in four, equal installments
following each quarter of service.


